Gabrielli, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits effective January 24, 1967 on the ground he voluntarily left his employment without good cause. Claimant, an hourly worker, sought a guarantee of a minimum salary from his employer and alleges that while discussing the application, his supervisor insulted him by calling him names. He thereupon left his employment. The board’s finding that claimant was not insulted and that “ His reasons for quitting his job were purely personal and non-compelling and without good cause ” was based upon substantial evidence. The question of “ good cause ” is factual, thus within the province of the board and if supported by substantial evidence, must be upheld (e.g., Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for iv. to opp. den. 14 N Y 2d 481; Labor Law, § 623). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.